                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


 MEMPHIS A. PHILLIP RANDOLPH                        )
 INSTITUTE, et al.,                                 )
                                                    )         NO. 3:20-cv-00374
          Plaintiffs,                               )
                                                    )         JUDGE RICHARDSON
 v.                                                 )
                                                    )
 TRE HARGETT,                                       )
                                                    )
          Defendants.

                                                ORDER

         On June 22, 2021, the Sixth Circuit Court of Appeals vacated the preliminary injunction

previously issued by this Court on September 9, 2021. The Sixth Circuit did so after finding that

“plaintiffs have failed to justify the continuing need for the preliminary injunction because

plaintiffs have not demonstrated that there is a substantial likelihood that their claim remains

justiciable.”   (Doc. No. 146 at 15). The Sixth Circuit then remanded the case for further

proceedings consistent with its opinion. (Id.).

         On or before June 30, 2021, Defendants (collectively, if possible) and Plaintiffs

(collectively, if possible) shall file a notice with the Court that indicates their position as to whether

the Sixth Circuit’s June 22, 2021 ruling affects any pending motion in this case or the disposition

of the case as a whole. The parties may file a single, joint notice if all parties are in agreement on

these topics.

         IT IS SO ORDERED.

                                                         ___________________________________
                                                         ELI RICHARDSON
                                                         UNITED STATES DISTRICT JUDGE


                                                    1

      Case 3:20-cv-00374 Document 147 Filed 06/23/21 Page 1 of 1 PageID #: 3296
